DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 05/03/2022. Claims 1-11, 13-14, and 16-17 are pending in the office action.
Claims 1, 14, 16, and 17 have been amended.
Claims 12, 15, and 18-25 have been canceled.

Response to Arguments
Applicant’s arguments, see page 11, filed 05/03/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The claim rejection of claims 1-11, 13-14, and 16-17 has been withdrawn. 

Examiner Remarks
Examiner is unable to reach Applicant’s representative to address the antecedence basis issue of claims 1 and 14, regarding to the phrase “the resist” is antecedence basis. The follow Examiner’s Amendment is based on Application’s specification, paragraph [0027].


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per claim 1:
line 4:  after “selected resist” with --, wherein the selected resist models a resist using one of resist materials --.
As per claim 14:
line 3:  after “selected resist” with --, wherein the selected resist models a resist using one of resist materials --.

Allowable Subject Matter
Claims 1-11, 13-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see page 11, filed 05/03/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The claim rejection of claims 1-11, 13-14, and 16-17 has been withdrawn. Thus, the application is found in allowance condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851